                           Case 1:20-cv-03801-N/A Document 1                                Filed 10/27/20                     Page 1 of 4



                                                                                                                                                           FORM 1
UNITED STATES COURT OF INTERNATIONAL TRADE

 Mirror Metals Inc.
                                                                                                          Plaintiff,                       20-03801
                                                          v.
 UNITED STATES OF AMERICA,
                                                                                                     Defendant.                            SUMMONS

TO: The Attorney General and the Secretary of Homeland Security:
  PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C. §1581(a) to
contest denial of the protest specified below (and the protests listed in the attached schedule).
                                                                                /s/ Mario Toscano
                                                                                Clerk of the Court


                                                                        PROTEST
  Port of                                                                      Date Protest
  Entry:           Long Beach, CA                                              Filed:                      See attached schedule
  Protest                                                                      Date Protest
  Number: See attached schedule                                                Denied:                     See attached schedule

  Importer: Mirror Metals Inc.
  Category of
  Merchandise:                  various steel articles
                                                       ENTRIES INVOLVED IN ABOVE PROTEST
          Entry                            Date of               Date of                Entry                            Date of               Date of
         Number                             Entry              Liquidation             Number                             Entry              Liquidation


                                                           See attached schedule




 Port Director,
 U.S. Customs & Border Protection                                                  Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP
 301 E. Ocean Blvd., Suite 1400                                                    599 Lexington Avenue, 36th floor
 Long Beach, CA 90802                                                              New York, New York 10022
                                                                                    RSeely@GDLSK.COM
                                                                                   212/557-4000
 Address of Customs Port in Which Protest Was Denied                          Name, Address and Telephone Number of Plaintiff's Attorney


   Page 1


10112514_1
                  Case 1:20-cv-03801-N/A Document 1                        Filed 10/27/20         Page 2 of 4



                                   CONTESTED ADMINISTRATIVE DECISION
                                                Appraised Value of Merchandise
                                                Statutory Basis                                      Statement of Value


 Appraised:



 Protest Claim:



                                                 Classification, Rate or Amount
                                                   Assessed                                            Protest Claim
                                     Paragraph                                                   Paragraph
       Merchandise                or Item Number                    Rate                      or Item Number              Rate




                                                              Other
 State specifically the Decision [as Described in 19 U.S.C.§1514(a)] and the Protest Claim:
 Protests were filed under 19 U.S.C. 1514(a)(3) and (5) to contest the assessment of 25 percent ad valorem duties on
 the subject merchandise pursuant to Section 232 of the Trade Expansion Act of 1962, 19 U.S.C. 1862 (the “Section
 232 duties”). Plaintiff contests the legality of the assessments under Section 232. We also contest the Bureau of
 Industry and Security’s denial of exclusion requests filed by plaintiff pursuant to 15 CFR Part 705 Supplement 1.
  These assessments and denials of the exclusion requests were arbitrary, capricious, unreasonable and otherwise not
 in accordance with law.

 The issue which was common to all such denied protests:




Every denied protest included in this civil action was filed by the same above-named importer, or by an
authorized person in his behalf. The category of merchandise specified above was involved in each entry of
merchandise included in every such denied protest. The issue or issues stated above were common to all such
denied protests. All such protests were filed and denied as prescribed by law. All liquidated duties, charges or
exactions have been paid, and were paid at the port of entry unless otherwise shown.



                                                              /s/ Robert F. Seely

                                                              Date: 10/27/2020

Page 2


10112514_1
                 Case 1:20-cv-03801-N/A Document 1        Filed 10/27/20   Page 3 of 4




                      DATE PROTEST   DATE PROTEST       ENTRY
   PROT NUMBER            FILED         DENIED        NUMBER        ENTRY DATE       LIQ DATE
  2704‐19‐106015       11/20/2019     04/30/2020    224‐4727681‐1   07/06/2018      05/31/2019
  2704‐19‐106015       11/20/2019     04/30/2020    224‐4727794‐2   07/11/2018      06/07/2019

  2704‐19‐107025       12/11/2019     05/11/2020    224‐4728042‐5   07/25/2018      06/21/2019
  2704‐19‐107025       12/11/2019     05/11/2020    224‐4728041‐7   07/25/2018      06/21/2019
  2704‐19‐107025       12/11/2019     05/11/2020    224‐4728039‐1   07/25/2018      06/21/2019
  2704‐19‐107025       12/11/2019     05/11/2020    224‐4728044‐1   07/25/2018      06/21/2019
  2704‐19‐107025       12/11/2019     05/11/2020    224‐4728043‐3   07/25/2018      06/21/2019

  2704‐19‐107365       12/16/2019     05/21/2020    224‐4728309‐8   08/09/2018      07/05/2019
  2704‐19‐107365       12/16/2019     05/21/2020    224‐4728154‐8   08/01/2018      06/28/2019
  2704‐19‐107365       12/16/2019     05/21/2020    224‐4728153‐0   08/01/2018      06/28/2019
  2704‐19‐107365       12/16/2019     05/21/2020    224‐4728152‐2   08/01/2018      06/28/2019
  2704‐19‐107365       12/16/2019     05/21/2020    224‐4728149‐8   08/01/2018      06/28/2019
  2704‐19‐107365       12/16/2019     05/21/2020    224‐4728147‐2   08/01/2018      06/28/2019
  2704‐19‐107365       12/16/2019     05/21/2020    224‐4728308‐0   08/09/2018      07/05/2019
  2704‐19‐107365       12/16/2019     05/21/2020    224‐4728148‐0   08/01/2018      06/28/2019

  2704‐20‐111840       02/12/2020     07/16/2020    224‐4729073‐9   09/20/2018      08/16/2019
  2704‐20‐111840       02/12/2020     07/16/2020    224‐4729072‐1   09/20/2018      08/16/2019
  2704‐20‐111840       02/12/2020     07/16/2020    224‐4729074‐7   09/20/2018      08/16/2019




Port Director
U.S. Customs & Border Protection
301 E. Ocean Blvd., Suite 1400
Long Beach, CA 90802




                                     Page 1 of 2


10112514_1
             Case 1:20-cv-03801-N/A Document 1        Filed 10/27/20   Page 4 of 4



                  DATE PROTEST   DATE PROTEST       ENTRY
  PROT NUMBER         FILED         DENIED        NUMBER        ENTRY DATE       LIQ DATE
 2704‐20‐116019    03/10/2020     07/29/2020    224‐4729556‐3   10/18/2018      09/13/2019
 2704‐20‐116019    03/10/2020     07/29/2020    224‐4729555‐5   10/18/2018      09/13/2019
 2704‐20‐116019    03/10/2020     07/29/2020    224‐4730271‐6   11/14/2018      10/11/2019
 2704‐20‐116019    03/10/2020     07/29/2020    224‐4729737‐9   10/24/2018      09/20/2019
 2704‐20‐116019    03/10/2020     07/29/2020    224‐4729735‐3   10/24/2018      09/20/2019
 2704‐20‐116019    03/10/2020     07/29/2020    224‐4729558‐9   10/18/2018      09/13/2019
 2704‐20‐116019    03/10/2020     07/29/2020    224‐4729557‐1   10/18/2018      09/13/2019

 2704‐20‐118310    03/25/2020      10/07/2020   224‐4730378‐9   11/21/2018      10/18/2019
 2704‐20‐118310    03/25/2020      10/07/2020   224‐4730926‐5   12/13/2018      11/08/2019
 2704‐20‐118310    03/25/2020      10/07/2020   224‐4730927‐3   12/12/2018      11/08/2019
 2704‐20‐118310    03/25/2020      10/07/2020   224‐4730928‐1   12/12/2018      11/08/2019
 2704‐20‐118310    03/25/2020      10/07/2020   224‐4730929‐9   12/13/2018      11/08/2019
 2704‐20‐118310    03/25/2020      10/07/2020   224‐4730722‐8   12/13/2018      11/08/2019
 2704‐20‐118310    03/25/2020      10/07/2020   224‐4730719‐4   12/05/2018      11/01/2019
 2704‐20‐118310    03/25/2020      10/07/2020   224‐4730720‐2   12/05/2018      11/01/2019
 2704‐20‐118310    03/25/2020      10/07/2020   224‐4730556‐0   12/04/2018      11/01/2019
 2704‐20‐118310    03/25/2020      10/07/2020   224‐4730725‐1   12/06/2018      11/01/2019
 2704‐20‐118310    03/25/2020      10/07/2020   224‐4733312‐5   04/12/2019      11/01/2019
 2704‐20‐118310    03/25/2020      10/07/2020   224‐4730723‐6   12/05/2018      11/01/2019




                                 Page 2 of 2




10112514_1
